DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 04/24/2020. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/857,971.
Examiner note

Applicant is encouraged to review the relevant references mentioned at the conclusion section of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2010/0169750) issued to Chew and in view of US Patent No. (US2014/0245085) issued to Halverson and further in view of US Patent No. (US2020/0210586) issued to Cariello.
Regarding claim 1, Chew discloses   send a request to a client device for a status of firmware installed on the client device [¶25, In box 210, a secure system environment is established in system 100. In box 212, system 100 receives a firmware update request and new firmware. The request and the new firmware may be received from a remote server, for example through the use of Intel.RTM. Active Management Technology, and the new firmware may be encrypted and may include a patch or update to a bootstrap loader or any other firmware stored in non-volatile memory 140], and [see FIG.2 and corresponding text for more detail]; and 
perform at least one of a plurality of verification steps to determine whether the status response file is compromised, the plurality of verification steps comprising at least one of a certificate verification, a signature verification, or an exit code verification [¶25,  If it is determined, in box 214, that the firmware update request and/or the new firmware is not authentic or that the requestor does not have privilege to update the firmware, then, in box 240, an error message may be generated and the firmware not updated], and [ see Fig 3 and corresponding text for more details, see begin verifying firmware (320), , generate error check values(322), compare error check values*324), generate error message(350), execute firmware(326), ¶¶28-31]; and
 and perform a compliance action in an instance in which the status response file is determined to be compromised [¶5, One approach to preventing these attacks has been to store a checksum or other error code value in the non-volatile memory, which is generated from code stored in the non-volatile memory. The bootstrap loader may then use this checksum to verify that this code has not been corrupted, before allowing it to be loaded to system memory or executed. However, if the bootstrap loader or checksum has itself been corrupted, then this approach may fail]; and 
 Even though Chew discloses: receive a status response file and an exit code associated with the firmware from the client device [¶25, the new firmware may be encrypted and may include a patch or update to a bootstrap loader or any other firmware stored in non-volatile memory 140. In box 214, the firmware update request and/or the new firmware are authenticated to determine that the firmware update request and/or the new firmware are authentic and that the requestor has privilege to update the firmware. If it is determined, in box 214, that the firmware update request and/or the new firmware is not authentic or that the requestor does not have privilege to update the firmware, then, in box 240, an error message may be generated and the firmware not updated.], and [see FIG2 and corresponding text for more details, ¶¶24-27].
However, does not explicitly disclose and Halverson discloses this limitation as: 
[¶51, In one embodiment, the error log may include one or more error return codes. In some embodiments, the error log may include a first return code that is firmware-unique and that pinpoints the controller node code location at which error occurred. In some embodiments, the error log may include a second error return code that describes the error in the context of the currently executing function. The second return code may describe the code pathway in the context of the error]; and 
 See Claim 4: wherein performing the runtime code trace comprises storing one or more trace statements from a currently running process in one or more of a plurality of trace buffers, and wherein each of the plurality of trace buffers corresponds to a respective firmware component of the second controller node.
See Claim 6: , wherein the error log includes metrics indicating at least one of: a listing of firmware components affected by or contributing to the error, an identifier of a process in which the error occurred, a code location at which the error occurred, a host name of the controller node at which the error occurred, a network address of the controller node at which the error occurred, a count of previous occurrences of the error, a timestamp for when the error occurred, and one or more error return code].
 Halverson discloses a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory which, when executed by the processor, cause the computing device to at least [¶4, the various embodiments described herein may identify and address errors in a distributed network fabric. One embodiment includes a method of managing errors in a distributed network fabric comprised of a plurality of controller nodes. The method may include receiving, at a first controller node, an error descriptor from a second controller node among the plurality of controller nodes. The error descriptor may be created at the second controller node based on an error log. The method further may include committing the error descriptor to a database. The method further may include assigning an identifier to the error descriptor, the identifier being globally unique in the distributed network fabric. The method further may include broadcasting the error descriptor and the identifier to each other controller node among the plurality of controller nodes. [¶5, in one embodiment, the first controller node may be a master controller node that coordinates activities among the plurality of controller nodes. In a further embodiment, the error log may include output obtained by performing a runtime code trace. Performing the runtime code trace may include storing one or more trace statements from a currently running process in one or more of a plurality of trace buffers, wherein each of the plurality of trace buffers corresponds to a respective firmware component of the second controller node], and [¶6, In a further embodiment, the error log may include metrics indicating at least one of a listing of firmware components affected by or contributing to the error, an identifier of a process in which the error occurred, a code location at which the error occurred, a host name of the controller node at which the error occurred, a network address of the controller node at which the error occurred, a count of previous occurrences of the error, a timestamp for when the error occurred, and one or more error return codes. Additionally, the error descriptor may include a subset of the metrics included in the error log].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chew with the teaching of Halverson in order for managing error logs in a distributed network fabrics which The runtime code trace functionality may provide a code trace via specific buffers corresponding to respective firmware components of a controller node of the distributed network fabric[ Halverson, Abstract, ¶¶ 3,22].
the status response file comprising at least a signature and a certificate, and the exit code being generated by a firmware utility on the client device
Halverson does not explicitly disclose; however, combination of Chew and Cariello discloses this limitation as: 
Chew discloses: [¶25, the new firmware may be encrypted and may include a patch or update to a bootstrap loader or any other firmware stored in non-volatile memory 140. In box 214, the firmware update request and/or the new firmware are authenticated to determine that the firmware update request and/or the new firmware are authentic and that the requestor has privilege to update the firmware. If it is determined, in box 214, that the firmware update request and/or the new firmware is not authentic or that the requestor does not have privilege to update the firmware, then, in box 240, an error message may be generated and the firmware not updated.], and [see FIG2 and corresponding text for more details, ¶¶24-27].
Cariello discloses: [¶78, At operation 608 the first location may be read. If at operation 610 the memory is read successfully—e.g., there are no uncorrectable error correction code (ECC) errors, then at operation 612, the firmware image is checked. For example, one or more of: a hash value, parity value, digital certificate, firmware version, or the like is compared to an expected value or otherwise validated, or the like. If the firmware is not valid (e.g., it fails this check), then flow proceeds to operation 624. If the firmware is valid, then at operation 614 the firmware is loaded into RAM and executed. The firmware may be executed either immediately, or after further processing and/or cleanup by the bootloader.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chew, Halverson with the teaching of Cariello in order to determine values for firmware search parameters and provide the firmware configuration parameters to the bootloader and upon successful read validated and execute firmware [ Cariello, see FIG 6 and corresponding text for more detail].
Regarding claim 2,  wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: send a certificate data request to a third-party entity service; receive certificate data from the third-party entity service; and perform the certificate verification by comparing the certificate data with the certificate included in the status response file, the status response file being determined to be compromised in an instance in which the certificate data fails to match the certificate.  
 Halverson does not explicitly disclose; however, combination of Chew and Cariello discloses this limitation as: 
Chew discloses: [ ¶5, One approach to preventing these attacks has been to store a checksum or other error code value in the non-volatile memory, which is generated from code stored in the non-volatile memory. The bootstrap loader may then use this checksum to verify that this code has not been corrupted, before allowing it to be loaded to system memory or executed. However, if the bootstrap loader or checksum has itself been corrupted, then this approach may fail.
Cariello discloses: [¶78, At operation 608 the first location may be read. If at operation 610 the memory is read successfully—e.g., there are no uncorrectable error correction code (ECC) errors, then at operation 612, the firmware image is checked. For example, one or more of: a hash value, parity value, digital certificate, firmware version, or the like is compared to an expected value or otherwise validated, or the like. If the firmware is not valid (e.g., it fails this check), then flow proceeds to operation 624. If the firmware is valid, then at operation 614 the firmware is loaded into RAM and executed. The firmware may be executed either immediately, or after further processing and/or cleanup by the bootloader.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chew, Halverson with the teaching of Cariello in order to determine values for firmware search parameters and provide the firmware configuration parameters to the bootloader and upon successful read validated and execute firmware [ Cariello, see FIG 6 and corresponding text for more detail].
Regarding claim 3, Chew and Halverson does not explicitly disclose, however, Cariello discloses wherein the signature included in the status response file comprises a first signature, and the machine-readable instructions, when executed by the processor, further cause the computing device to at least: generate a second signature based at least in response to the certificate data; and perform the signature verification by at least comparing the first signature to the second signature, the status response file being determined to be compromised in an instance in which the first signature fails to match the second signature [¶78, At operation 608 the first location may be read. If at operation 610 the memory is read successfully—e.g., there are no uncorrectable error correction code (ECC) errors, then at operation 612, the firmware image is checked. For example, one or more of: a hash value, parity value, digital certificate, firmware version, or the like is compared to an expected value or otherwise validated, or the like. If the firmware is not valid (e.g., it fails this check), then flow proceeds to operation 624. If the firmware is valid, then at operation 614 the firmware is loaded into RAM and executed. The firmware may be executed either immediately, or after further processing and/or cleanup by the bootloader.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chew, Halverson with the teaching of Cariello in order to determine values for firmware search parameters and provide the firmware configuration parameters to the bootloader and upon successful read validated and execute firmware [ Cariello, see FIG 6 and corresponding text for more detail].
Regarding claim 4, Chew and Halverson does not explicitly disclose, however, Cariello discloses wherein the exit code verification comprises determining to trust the exit code in response to validating a certificate chain associated with the certificate [¶78, At operation 608 the first location may be read. If at operation 610 the memory is read successfully—e.g., there are no uncorrectable error correction code (ECC) errors, then at operation 612, the firmware image is checked. For example, one or more of: a hash value, parity value, digital certificate, firmware version, or the like is compared to an expected value or otherwise validated, or the like. If the firmware is not valid (e.g., it fails this check), then flow proceeds to operation 624. If the firmware is valid, then at operation 614 the firmware is loaded into RAM and executed. The firmware may be executed either immediately, or after further processing and/or cleanup by the bootloader.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chew, Halverson with the teaching of Cariello in order to determine values for firmware search parameters and provide the firmware configuration parameters to the bootloader and upon successful read validated and execute firmware [ Cariello, see FIG 6 and corresponding text for more detail].
Regarding claim 5, Chew discloses wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least determine the status of the firmware based on the exit code and a predefined exit code mapping stored in a data store [¶25,  If it is determined, in box 214, that the firmware update request and/or the new firmware is not authentic or that the requestor does not have privilege to update the firmware, then, in box 240, an error message may be generated and the firmware not updated], and [ see Fig 3 and corresponding text for more details, see begin verifying firmware (320), , generate error check values(322), compare error check values*324), generate error message(350), execute firmware(326), ¶¶28-31].
Regarding, claims 9, and 16 are interpreted and rejected for the same rational set forth in claim 2.
Regarding, claims 10, and 17 are interpreted and rejected for the same rational set forth in claim 3.
Regarding, claims 11, and 18 are interpreted and rejected for the same rational set forth in claim 4.
Regarding, claims 12, and 19 are interpreted and rejected for the same rational set forth in claim 5.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2010/0169750) issued to Chew and in view of US Patent No. (US2014/0245085) issued to Halverson and further in view of US Patent No. (US2020/0210586) issued to Cariello and further in view of US Patent No. (US2019/0026470) issued to Goda.
Regarding claim 6, Chew , Halverson and Cariello do not explicitly disclose, however, Goda discloses wherein the compliance action comprises at least one of: generating and sending a notification of a detected compromise to an administrator, defining at least one access restriction for the client device, or restoring factory settings on the client device [¶42, Next, in step S504, the main CPU 311 determines whether the main CPU firmware 351 is normal, based on a result of the electronic signature check of the main CPU firmware 351. In a case where the main CPU 311 determines that the main CPU firmware 351 is normal (YES in step S504), the processing proceeds to step S505. In a case where the main CPU 311 determines that the main CPU firmware 351 is not normal (NO in step S504), the processing proceeds to step S513], and [¶48, In step S513, the main CPU 311 displays, on the operation unit 5, a screen notifying that the main CPU firmware 351 is not normal. More specifically, as illustrated in FIG. 8A, the main CPU 311 displays, on the screen of the operation unit 5, for example, an error code indicating that the main CPU firmware 351 is abnormal. FIG. 8A illustrates an example screen notifying abnormality. The main CPU 311 then interrupts the startup processing of the image forming apparatus 1], and [¶49, In step S512, the main CPU 311 displays, on the operation unit 5, a screen notifying that the sub-CPU firmware 352 is not normal. More specifically, as illustrated in FIG. 8B, the main CPU 311 displays, on the screen of the operation unit 5, for example, an error code indicating that the sub-CPU firmware 352 is abnormal. FIG. 8B illustrates an example screen notifying abnormality. The main CPU 311 then interrupts the startup processing of the image forming apparatus 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chew, Halverson , Cariello with the teaching of Goda  in order for the Main CPU determine if the firmware is normal or not normal and if it is abnormal, screen notifying that the firmware is not normal showing an error code indication that the CPU firmware is abnormal which in turn the process gets interrupt[ Goda, ¶¶45-48].
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2010/0169750) issued to Chew and in view of US Patent No. (US2014/0245085) issued to Halverson and further in view of US Patent No. (US2020/0210586) issued to Cariello and further in view of US Patent No. (US2020/0104504) issued to Chaiken.
Regarding claim 7, Halserson, Cariello don not explicitly disclose, however, combination of Chew and Chaiken discloses wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: generate a configuration profile modifying configuration settings associated with the client device in an instance in which the status response file is determined to be compromised; and send the configuration profile to the client device.
Chew discloses: [¶5, One approach to preventing these attacks has been to store a checksum or other error code value in the non-volatile memory, which is generated from code stored in the non-volatile memory. The bootstrap loader may then use this checksum to verify that this code has not been corrupted, before allowing it to be loaded to system memory or executed. However, if the bootstrap loader or checksum has itself been corrupted, then this approach may fail.
Chaiken discloses: [ see FIG 2 and corresponding text for more details, ¶¶22-23, At step 36, during BIOS binary image creation at design and manufacture of information handling system 10, the chipset firmware manifest is extracted from the chipset firmware binary… At step 38 static chipset firmware code is identified from the manifest as critical regions that cannot include single bit errors. Chipset 16 validates chipset firmware static code before each execution… At step 40 error correcting checksums are generated for the identified static code in 4 KB blocks and mapped to memory offsets of the BIOS image… At step 42, the error correcting checksums and associated offsets are injected into the BIOS image, such as an appended region of embedded code firmware…  Once the error correcting information is appended to the embedded controller firmware in the BIOS image, at step 44 the BIOS image is stored in flash memory to include the chipset firmware, embedded controller firmware and other BIOS elements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chew, Halverson , Cariello with the teaching of Chaiken  in order to  provide firmware bit error detection and correction by Comparing checksums calculated from chipset firmware against expected checksum values for the chipset firmware prevents secure chipset initiation failure due to bit errors associated with chipset firmware[Chaiken, Abstract, ¶1].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balard (US2004/0025036)[Abstract, A computing platform (10) protects system firmware (30) using a manufacturer certificate (36). The manufacturer certificate binds the system firmware (30) to the particular computing platform (10). The manufacturer certificate may also store configuration parameters and device identification numbers. A secure run-time platform data checker (200) and a secure run-time checker (202) check the system firmware during operation of the computing platform (10) to ensure that the system firmware (30) or information in the manufacturer certificate (36) has not been altered.]. [0049] A software signature is generated by hashing the code of firmware 30 and encrypting the resulting hashed code using the originator's private key (ORIG_PRI_KEY). Since ORIG_PRI_KEY is private to the originator, the SW_SIG must be provided to the manufacturer by the originator].
Hars(US2006/0005046)[ [0008] Firmware update files can contain encrypted firmware code and auxiliary data. The auxiliary data can include data such as the manufacturer name or identification, the model number of the target device, the version number of the new firmware, the version numbers of the old firmware to be replaced, a nonce N (random number), a digital signature of the firmware code, and a range of firmware serial numbers].
Edwards(US2020/0119929)[ securing firmware, Abstract,  generating a firmware digital certificate for a layer of firmware…].
Batke(US2013/0238886)[ METHODS FOR FIRMWARE SIGNATURE. The method includes generating one or more firmware file instances and generating one or more digital certificate instances that are separate instances from the firmware file instances. The method includes associating the one or more digital certificate instances with the one or more firmware file instances to facilitate updating signature-unaware modules with signature-aware firmware].

LEE (US7730295)[ (34) FIG. 7 shows pseudo-code according to an embodiment of the present invention, wherein the update routine comprises an update driver including a DriverEntry procedure that is called during the second boot operation in order to load the updated firmware into the peripheral device (e.g., by calling a DoDriveUpdate procedure). In one embodiment, the DriverEntry procedure returns an error code (e.g., STATUS_UNSUCCESSFUL) so that the update driver is unloaded during the second boot operation after the updated firmware has been loaded into the peripheral device. In one embodiment, the error code comprises a predefined constant value such as a predefined sequence of bits (e.g., 0x00000001). For example, with certain versions of the Windows.RTM. operating system, returning an error code of STATUS_UNSUCCESSFUL causes the computer system to be modified so that the update driver is not accessible by the operating system after the boot operation (e.g., after calling the DriverEntry procedure of the update driver). Since the update driver is unloaded (made not accessible) after the second boot operation, it may not be necessary to certify the update driver as compatible with the operating system].

Ghetie(US2012/0167205) [Abstract, In some embodiments of the invention, the determination of whether the first platform firmware image is valid is based, at least in part, on verification of a digital signature associated with the first platform firmware image. The digital signature may be created, for example, from a private key, wherein the digital signature is verified via a public key], and [¶¶13, 16, 23].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496